      Case 4:20-cv-00411 Document 1-1 Filed on 02/06/20 in TXSD Page 1 of 7                        12/13/2019 4:39 PM
                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                              Envelope No. 39252407
                                                                                                       By: Brittany Hall
                                                                                           Filed: 12/13/2019 4:39 PM

                                  CAUSE NO. 2019-75100

 JOE SCOTT                                    §           IN THE DISTRICT COURT OF
                                              §
        Plaintiff,                            §
                                              §
 v.                                           §           HARRIS COUNTY, TEXAS




                                                                            k
                                              §




                                                                         ler
 ONE UNKNOWN DRIVER AND UBER                  §




                                                                      tC
 TECHNOLOGIES, INC.,                          §
                                              §




                                                                  ric
        Defendants.                           §           164th JUDICIAL DISTRICT




                                                               ist
                                                            sD
                                Plaintiff’s Amended Petition




                                                         es
       Joe Scott (hereinafter “Plaintiff”) complains of One Unknown Driver; Uber



                                                      rg
Technologies, Inc.; and United Financial Casualty Company (“Defendants”) and would show
                                                    Bu
                                                   n
the Court the following:
                                             ily


                                              I.
                                          ar
                                       M




                                      Nature of Action
                                     of
                                  e




       1.     Plaintiff suffered injury as a result of being struck by an unknown driver’s
                              ffic




vehicle while Plaintiff was driving for Uber Technologies, Inc. This is a suit for the injuries
                         y O




sustained under Defendant Uber’s UM/UIM policy.
                      op




                                              II.
                     C
                ial




                                      Discovery Level
             fic




       2.     Discovery in this matter may be conducted under Level 2 of the Texas Rules of
            of
       Un




Civil Procedure.




                                       EXHIBIT "A"
     Case 4:20-cv-00411 Document 1-1 Filed on 02/06/20 in TXSD Page 2 of 7



                                              III.

                                   Jurisdiction and Venue

       3.     The claims asserted arise under the common law of Texas. This Court has

jurisdiction and venue is proper because the Defendants do a substantial amount of business




                                                                             k
                                                                          ler
within the forum state and the incident giving rise to this lawsuit occurred in this County. TEX.




                                                                       tC
CIV. PRAC. & REM. CODE § 15.002.




                                                                   ric
                                                                ist
       4.     Venue is proper because occurrences giving rise to this action occurred in Harris




                                                             sD
County, Texas.




                                                          es
                                              IV.


                                                       rg
                                            Parties  Bu
                                                 n
       5.     Plaintiff Joe Scott is a resident of Harris County, Texas.
                                              ily
                                           ar


       6.     Defendant Uber Technologies, Inc., is a foreign corporation. The Court may
                                        M




exercise personal jurisdiction over this Defendant because it does a substantial amount of
                                     of
                                   e




business in Texas. Additionally, this Defendant’s continuous and systematic contacts with
                               ffic




Texas justify the exercise of general jurisdiction. Further, this Defendant’s contacts with Texas
                          y O




arising out of the incident made the basis of this lawsuit justify the Court also exercising
                       op
                    C




specific jurisdiction. This Defendant has appeared in the case and will be served through
                 ial




counsel.
             fic
         of




       7.     Defendant United Financial Casualty Company, is a foreign corporation. The
       Un




Court may exercise personal jurisdiction over this Defendant because it does a substantial

amount of business in Texas. Additionally, this Defendant’s continuous and systematic

contacts with Texas justify the exercise of general jurisdiction. Further, this Defendant’s

contacts with Texas arising out of the incident made the basis of this lawsuit justify the Court
     Case 4:20-cv-00411 Document 1-1 Filed on 02/06/20 in TXSD Page 3 of 7



also exercising specific jurisdiction. This Defendant may be served with process through its

registered agent, CT Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas

75201.

                                             V.




                                                                           k
                                                                        ler
                                           Facts




                                                                     tC
         8.   On or about December 23, 2018, Plaintiff Joe Scott suffered severe and




                                                                 ric
                                                              ist
debilitating injuries as a result of Defendant One Unknown Driver’s negligence. Specifically,




                                                           sD
Defendant One Unknown Driver failed to keep a proper lookout and failed to control his/her




                                                       es
speed and suddenly and unexpectedly rear-ended Plaintiff’s vehicle. This crash caused severe


                                                     rg
damage to Plaintiff’s car:                         Bu
                                               n
                                            ily
                                         ar
                                      M
                                    of
                                  e
                              ffic
                         y   O
                      op
                   C
                ial
              fic
           of
         Un
     Case 4:20-cv-00411 Document 1-1 Filed on 02/06/20 in TXSD Page 4 of 7



       9.      The force of the impact caused Plaintiff’s car to jump the median and hit a tree

on the rear driver’s side of his vehicle. After the crash, Defendant One Unknown Driver fled

the scene of the wreck.

       10.     At all relevant times, Plaintiff was driving for Defendant Uber as an independent




                                                                             k
                                                                          ler
contractor and was covered by Defendant Uber’s underinsured motorist (“UM”) coverage.




                                                                       tC
Said UM insurance policy was issued by Defendant United Financial Casualty Company.




                                                                   ric
                                                                ist
       11.     Defendant Uber and/or Defendant United Financial Casualty Company is liable




                                                             sD
for Plaintiff’s damages incurred as a result of Defendant One Unknown Driver’s acts and




                                                           es
omissions, and Plaintiff seeks to invoke Defendant Uber’s uninsured motorist coverage to fully


                                                         rg
                                                       Bu
compensate Plaintiff for the severe injuries he sustained.
                                                   n
       12.     As a result of Defendant’s negligence, Plaintiff suffered severe and permanent
                                                ily
                                             ar


injuries including, but not limited to, his neck, back, shoulders, arms, and other parts of his
                                          M




body. Plaintiff has already required surgical intervention, and he will require future surgery as
                                       of
                                    e




a result of the injuries he sustained in this crash.
                                ffic




                                                VI.
                           y O




                                        Causes of Action
                        op
                    C




A.     Negligence (against Defendant One Unknown Driver)
                 ial




       13.     Plaintiff repeats and re-alleges each allegation contained above.
              fic
         of




       14.     Plaintiff sustained injuries because of Defendant’s negligence when Defendant
       Un




One Unknown Driver:

                Negligently operated his vehicle;

                Failed to operate his vehicle safely;
     Case 4:20-cv-00411 Document 1-1 Filed on 02/06/20 in TXSD Page 5 of 7



                Failed to keep a proper lookout;

                Failed to be attentive;

                Failed to yield the right of way;

                Failed to sound his horn or warn of danger;




                                                                              k
                                                                           ler
                Failed to control speed and location;




                                                                        tC
                Failed to maintain a safe distance; and




                                                                    ric
                                                                 ist
                Other acts so deemed negligent and grossly negligent.




                                                              sD
       15.     As a result of Defendant’s negligence Plaintiff sustained substantial injuries




                                                           es
including, but not limited to, his neck, back, shoulders, arms and other parts of his body.


                                                        rg
       16.                                           Bu
               As a result of Defendant’s negligence, the Plaintiff, Joe Scott, suffered severe
                                                  n
physical injury, physical disfigurement, mental anguish, and pain and suffering in the past.
                                               ily
                                            ar



Plaintiff, Joe Scott, will continue to suffer severe physical injury, physical disfigurement,
                                         M
                                      of




mental anguish, and pain and suffering in the future. As a result of Defendant’s negligence,
                                   e




Plaintiff has incurred medical expenses in the past and in reasonable medical probability, will
                               ffic
                            O




incur additional medical expenses in the future. In addition, Plaintiff has lost wages and lost
                          y
                       op




future earning capacity. Plaintiff, Joe Scott, is entitled to recover for his injuries. Defendant’s
                    C




actions were done with a reckless disregard to a substantial risk of severe bodily injury. As
                 ial
              fic




such, Plaintiff is entitled to exemplary damages.
         of




B.     UM Coverage (against Defendant Uber and Defendant United Financial Casualty
       Un




       Company)

       17.     At the time of the collision in question, Defendant One Unknown Driver was an

“uninsured motorist” (“UM”). Fortunately, Defendant Uber carried an UM policy to cover
     Case 4:20-cv-00411 Document 1-1 Filed on 02/06/20 in TXSD Page 6 of 7



Plaintiff for this very type of situation. Said UM policy was issued by Defendant United

Financial Casualty Company, and it was in full force and effect at the time of the occurrence

made the basis of this suit. Plaintiff seeks to invoke this policy to compensate him for his

injuries due to the negligence of the uninsured unknown motorist.




                                                                               k
                                                                            ler
                                             VII.




                                                                         tC
                                            Prayer




                                                                     ric
                                                                  ist
       Plaintiff prays for relief and judgment, as follows:




                                                               sD
              •      Compensatory damages against Defendant;




                                                         es
              •      Actual damages;


                                                       rg
              •      Consequential damages;         Bu
                                                n
              •      Pain and suffering;
                                              ily
                                            ar


              •      Exemplary damages
                                       M




              •      Past and future mental anguish;
                                       of
                                  e




              •      Past and future impairment;
                              ffic




              •      Past and future disfigurement;
                         y O




              •      Interest on damages (pre- and post-judgment) in accordance with law;
                      op
                   C




              •      Plaintiffs’ reasonable attorneys’ fees;
                  ial




              •      Costs of court;
             fic
         of




              •      Expert witness fees;
       Un




              •      Costs of copies of depositions; and

              •      Such other and further relief as the Court may deem just and proper.
     Case 4:20-cv-00411 Document 1-1 Filed on 02/06/20 in TXSD Page 7 of 7



                                              VII.

                                    Jury Trial Demanded

       Plaintiff hereby demands a trial by jury.

                                             Respectfully Submitted,




                                                                              k
                                                                           ler
                                             ARNOLD & ITKIN LLP




                                                                        tC
                                             /s/ Joseph McGowin




                                                                    ric
                                             Kurt Arnold




                                                                 ist
                                             SBN: 24036150
                                             karnold@arnolditkin.com




                                                              sD
                                             Caj Boatright
                                             SBN: 24036237




                                                           es
                                             cboatright@arnolditkin.com


                                                        rg
                                             Roland Christensen
                                                     Bu
                                             SBN: 24101222
                                             rchristensen@arnolditkin.com
                                                   n
                                             Joseph McGowin
                                              ily

                                             SBN: 24117268
                                            ar


                                             jmcgowin@arnolditkin.com
                                        M




                                             6009 Memorial Drive
                                             Houston, Texas 77007
                                      of




                                             Tel: 713.222.3800
                                   e




                                             Fax: 713.222.3850
                               ffic




                                             e-service@arnolditkin.com
                            O




                                             ATTORNEYS FOR PLAINTIFF
                          y
                       op
                    C




                               CERTIFICATE OF SERVICE
                 ial
              fic




       I hereby certify that a true and correct copy of the foregoing has been sent to all counsel
         of




of record in accordance with the Texas Rules of Civil Procedure on this 13th day of December,
       Un




2019.

                                             /s/ Joseph McGowin
                                             Joseph McGowin
